Citation Nr: 1311314	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  11-14 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for left ear hearing loss, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for bilateral tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from September 1956 to July 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied increased ratings for tinnitus and left ear hearing loss.  

According to a statement received in September 2009 the Veteran raised the issue of service connection for right ear hearing loss secondary to his service connected left ear hearing loss.  The RO issued a Veterans Claims Assistance Act (VCAA) notice in April 2011.  However, reviewing the Virtual VA and claims file, it does not appear that any further development has been completed.  As the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated this additional claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue regarding an increased rating for left ear hearing loss is being  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

On June 24, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that he wished to withdraw the appeal regarding an increased rating for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased rating for tinnitus by his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn his appeal for an increased rating for tinnitus and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal regarding the claim for an increased rating for tinnitus is dismissed.



REMAND

The Veteran also claims that a higher evaluation is warranted for the service connected left ear hearing loss.  A VA examination was conducted in May 2009.  The Veteran reports that his symptoms are more severe than shown by his 10 percent rating.  The Board finds that a current examination should be conducted given that nearly 4 years have passed since the most recent VA compensation examination.  The evidence has become stale, at least as it pertains to the current level of disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the United States Court of Appeals for Veterans Claims (Court) determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ask the Veteran to update the list of the doctors and health care facilities that have treated him for his left ear hearing loss. 

Obtain these additional medical treatment records (those not already on file).  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

2.  Then schedule another VA audiological evaluation to reassess the severity of the Veteran's left ear hearing loss in accordance with the applicable rating criteria, including speech discrimination testing (Maryland CNC) and to determine the resultant functional effects of this disability, including on his day-to-day activities and employment.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  All diagnostic testing and evaluation needed to make these determinations should be performed, and all clinical findings reported in detail.

The examiner must review the claims file for the pertinent medical and other history, including a complete copy of this remand.

3.  Then readjudicate this claim for a higher rating for left ear hearing loss in light of the additional evidence. If a higher rating for this disability is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


